     Case 8:19-cv-01528-JVS-DFM Document 11 Filed 08/08/19 Page 1 of 2 Page ID #:351




1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11     HONEY BAKED HAM INC., a California Case No.: 8:19-cv-01528-JS-DM
       corporation,
12
                                                 Hon. James V. Selna
13                 Plaintiff,
14                                               ORDER GRANTING PLAINTIFF
                   v.                            HONEY BAKED HAM INC.’S
15                                               APPLICATION TO FILE UNDER
16     HONEY BAKED HAM COMPANY LLC, SEAL DOCUMENTS IN
       a Delaware limited liability company; and SUPPORT OF ITS
17
       Does 1 through 20,                        APPLICATION FOR
18                                               TEMPORARY RESTRAINING
19                 Defendants.                   ORDER AND ORDER TO SHOW
                                                 CAUSE RE: PRELIMINARY
20                                               INJUNCTION
21
22
23
24
25
26
27
28


                                           -1-
     Case 8:19-cv-01528-JVS-DFM Document 11 Filed 08/08/19 Page 2 of 2 Page ID #:352




1           Plaintiff Honey Baked Ham Inc.’s (“HBH California”) Application To File Under
2     Seal Documents In Support Of HBH California’s Application For Temporary
3     Restraining Order And Order To Show Cause Re: Preliminary Injunction was considered
4     by this Court, and good cause having been shown, HBH California’s Application is
5     GRANTED, and this Court ORDERS as follows:
6           1. Page 4 of Exhibit C to the Declaration of Richard Gore in Support of Honey
7              Baked Ham Inc.’s Ex Parte Application for Temporary Restraining Order And
8              OSC Re: Preliminary Injunction, and
9           2. Paragraph 12 of the Declaration of Timothy Kiss in Support of Honey Baked
10             Ham Inc.’s Ex Parte Application for Temporary Restraining Order And OSC
11             Re: Preliminary Injunction
12    Maybe filed under seal and will be excluded from the public court file until further order
13    of this Court. A public redacted version shall be filed within five days.
14
15          IT IS SO ORDERED.
16
17
18    Dated: August 08, 2019                                    _______________________
19                                                        Hon. James V. Selna
                                                          United States District Court Judge
20
21    Respectfully submitted by:
      MULCAHY LLP
22    James M. Mulcahy (SBN 213547)
23    jmulcahy@mulcahyllp.com
      Filemon Carrillo (SBN 314220)
24
      fcarrillo@mulcahyllp.com
25    4 Park Plaza, Suite 1230
26    Irvine, California 92614
      Telephone: (949) 252-9377
27    Facsimile: (949) 252-0090
28    Attorneys for Plaintiff HONEY BAKED HAM INC.


                                               -2-
